Citation Nr: 1741863	
Decision Date: 09/22/17    Archive Date: 10/02/17

DOCKET NO.  02-06 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for insomnia.  

2.  Entitlement to a 90 percent evaluation prior to June 16, 2003.  

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities prior to June 16, 2003.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel


INTRODUCTION

The Veteran served on active duty from March 1978 to October 1998.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from December 2000, March 2007 and July 2009 rating decisions of the Chicago, Illinois Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge of the Board (Travel Board hearing) in May 2003.  A transcript of that hearing has been associated with the claims file.  

The Board, in part, remanded the issue of entitlement to a TDIU in December 2003, February 2007, December 2007, September 2008 and October 2009.  By a June 2011 rating decision, the RO granted a TDIU, effective June 16, 2003.  In February 2012, the Board again, in part, remanded the issue of entitlement to a TDIU prior to June 16, 2003.  

In a June 2016 statement, submitted via a VA Form 9, the Veteran requested a Board hearing at his local RO and specified that he only intended to appeal the issues of entitlement to service connection for insomnia, entitlement to a 90 percent evaluation prior to June 16, 2003 and entitlement to a TDIU prior to June 16, 2003.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

In a June 2016 statement, submitted via a VA Form 9, the Veteran requested a Board hearing at his local RO and specified that he only intended to appeal the issues of entitlement to service connection for insomnia, entitlement to a 90 percent evaluation prior to June 16, 2003 and entitlement to a TDIU prior to June 16, 2003.  The Veteran is entitled to a hearing before the Board on the issues of entitlement to service connection for insomnia and entitlement to a 90 percent evaluation prior to June 16, 2003 as a matter of right.  38 C.F.R. §§ 3.103(c)(1), 20.700(a) (2016).  The Board observes that the Veteran has previously provided testimony on the issue of entitlement to a TDIU in a May 2003 Travel Board hearing before the undersigned Veterans Law Judge.  Under the circumstances, the Board has no discretion and the case must be remanded to afford the Veteran the opportunity to testify with respect to the issues of service connection for insomnia and entitlement to a 90 percent evaluation prior to June 16, 2003 at the scheduled Travel Board hearing.  See id.  

As the issue of entitlement to a TDIU prior to June 16, 2003 is intertwined with the claims for entitlement to service connection for insomnia and entitlement to a 90 percent evaluation prior to June 16, 2003 being remanded and the outcome of this issue is dependent on the adjudication of these claims, it too must be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for hearing on the issues of entitlement to service connection for insomnia and entitlement to a 90 percent evaluation prior to June 16, 2003 before a Veterans Law Judge of the Board at his local RO.  Notify the Veteran of the date, time, and location of this hearing at his latest address of record.  Place a copy of the notification letter in the claims file.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




